DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s amendment to claims 17-18 overcomes the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The rejection is hereby withdrawn.  The examiner notes that the term of “shaped like a washer” of claim 2 is interpreted that the building component is shaped like washer 200 of Fig. 2D or smart washer of Fig. 7B, and is therefore definite. 

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 16/535620 and U.S. Patent 10,904,644 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches a system for wirelessly retrieving a sensed condition at a remote location including a building component, a transceiver, an energy storage device, and a sensor (see Otake, JP2011-184994 A). The prior art separately teaches a building component to be secured to or imbedded in a building (see Saleem, U.S. 2017/0102304 A1). The prior art also separately teaches an energy storage device, wherein energy from the wireless signal is received and stored in the energy storage device, and using a portion of the stored energy to sense a condition (see Hamel et al., U.S. 2011/0248825 A1). The prior art, however, does not teach a combination of all of the limitations above, as required by the Applicant’s claim 1, and additionally the structural elements of a concrete anchor, the concrete anchor for anchoring into a drilled hole in a concrete structure, via a female threaded wedge feature which forces radially expandable portions of the anchor outward into contact with the walls of the drilled concrete hole, the anchor further including a head connected to a threaded member to be received in the female threaded wedge feature, as required by the Applicant’s amendment.  Similarly, the prior art, does not additionally teach the locking member including a female threaded wedge feature which forces radially expandable portions of the anchor outward into contact with the walls of the drilled concrete hole, the anchor further including a head connected to a threaded member to be received in the female threaded wedge feature; a module disposed between the head and the radially expandable portions, the module including a passive wireless transmission system of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683